DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 9 and 13-16 are pending in the application.  
Claims 1-8 were previously cancelled by Applicant.
	In Applicant’s response filed 01/27/2021, claims 10-12 were cancelled and claim 9 was amended.  These amendments have been entered.

Drawings
The drawings were received on 01/27/2021.  These drawings are acceptable.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “hand-held machine tool” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Patent 7,666,070) in view of Ohata (US Patent 7,186,172).
	Re Claim 9:  Weber discloses a clamping device for axially clamping a disk-shaped tool (18) on a flange of a drivable spindle (6) of a hand-held machine tool (4), comprising: 
a clamping disk (14), wherein the clamping disk is restable against the disk-shaped tool (18) in a friction-fitting manner in a clamped state (see Fig. 1); 
a screw (screw 28), wherein the screw is screwable into a threaded receiving opening (32) formed in an end face of the spindle (6); 
an operating element (head 34), wherein the operating element is connectable to the screw (26) in a rotationally fixed manner such that a manual force introduced into the operating element is transmitted to the screw in a form of an application torque; and 
a first securing element (see annotated Fig. 1 below), wherein the first securing element interacts with a second securing element (at the end of spindle 6; see annotated Fig. 1 below) provided, on the flange such that when the screw (26) is at least partly introduced into the receiving opening (32), the clamping disk (14) is rotationally secured to the flange (spindle 6) in a form-fitting manner (by way of the “first securing element”; see below), 
wherein the clamping disk (14) is rotatable relative to the screw (26) and the operating element (34); 

wherein the clamping disk (14) has a central recess (the hexagonal central recess of holding member 14; see Examiner-Annotated Fig. 3 below) and wherein the first securing element (see Examiner-Annotated Fig. 1 above) has an external profile that corresponds to the central recess such that the first securing element is insertable into the clamping disk (14).

    PNG
    media_image1.png
    331
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    500
    518
    media_image2.png
    Greyscale

Weber does not explicitly discloses wherein the first securing element is a sleeve with a polygonal internal profile and wherein the second securing element has an external profile that corresponds to the polygonal internal profile of the first securing element such that the first securing element is pushable onto the second securing element.
Ohata teaches the use of a clamping device (see Figs. 5-6) for axially clamping a disk-shaped tool (32) on a flange of a drivable spindle (48) of a hand-held machine tool, comprising: a clamping disk (38); a screw (the threaded portion of retaining bolt 28; see annotated Fig. 5 below); an operating element (the head portion of retaining bolt 28; see annotated Fig. 5 below); and a first securing element (the projecting sleeve on the adapter 38; see annotated Fig. 5 below), wherein the first securing element interacts with a second securing element (at 50) provided, on the flange (at the intersection between 16 and 50; Fig. 5); and further wherein the first securing element (see annotated Fig. 5 below) is a sleeve with a polygonal internal profile (at central bore 52) and wherein the second securing element has an external profile (at 50) that corresponds to the polygonal internal profile (52) of the first securing element such that the first securing element is pushable onto the second securing element, for the purpose of rotationally fixing the first securing element and the second securing element to transmit a torque.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Weber such that the first securing element is a sleeve with a polygonal internal profile and wherein the second securing element has an external profile that corresponds to the polygonal internal profile of the first securing element such that the first securing element is pushable onto the second securing element, as taught by Ohata, for the purpose of rotationally fixing the first securing element and the second securing element to transmit a torque.



    PNG
    media_image3.png
    833
    642
    media_image3.png
    Greyscale

Re Claim 13:  Weber further discloses a clamping device, wherein a thread of the screw (26) is only capable of engaging in the thread of the receiving opening (32) if, in an assembled condition (see Fig. 1) of the clamping device, the first securing element has, at least partly, a form-fit interaction with the second securing element.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Patent 7,666,070) in view of Ohata (US Patent 7,186,172), as applied to claims 9 and 13 above, and further in view of Kimura (US Patent 9,789,624).
	Re Claim 14:  Weber in view of Ohata, as discussed for claim 9 above, discloses a clamping device significantly as claimed except wherein the operating element is a cover which encloses the clamping disk at least partially.
Kimura teaches the use of a clamping device (see Fig. 4) comprising a screw (63) that is screwable into a threaded receiving aperture (49) of a spindle (42), and an operating element (65) connectable to the screw in a rotationally fixed manner, and further wherein the operating element (65) is a cover which encloses a clamping disk (67) at least partially, for the purpose of more easily operating the screw by hand.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Weber such that the operating element is a cover which encloses the clamping disk at least partially, as taught by Kimura, for the purpose of more easily operating the screw by hand.
Re Claim 15:  Weber in view of Ohata, as discussed for claim 9 above, discloses a clamping device significantly as claimed except for further comprising a bearing, wherein the bearing provides for rotational decoupling of the screw and clamping disk if the clamping disk is rotationally secured to the flange in a form-fitting manner.
Kimura teaches the use of a clamping device (see Fig. 4) comprising a screw (63) that is screwable into a threaded receiving aperture (49) of a spindle (42), and an operating element (65) connectable to the screw in a rotationally fixed manner, and further comprising a bearing (70), wherein the bearing provides for rotational decoupling of the screw (63) and a clamping disk (67) in a clamping position (see Fig. 4), for the purpose of more easily operating the screw by hand.
Weber such that it further comprises a bearing, wherein the bearing provides for rotational decoupling of the screw and clamping disk if the clamping disk is rotationally secured to the flange in a form-fitting manner, as taught by Kimura, for the purpose of more easily operating the screw by hand.
Re Claim 16:  Weber in view of Ohata, as discussed for claim 9 above, discloses a clamping device significantly as claimed except wherein the operating element, the clamping disk, and the first securing element are arranged coaxially with respect to one another on the screw and secured to the screw by a retaining ring.
Kimura teaches the use of a clamping device (see Fig. 4) comprising a screw (63) that is screwable into a threaded receiving aperture (49) of a spindle (42), and an operating element (65) connectable to the screw in a rotationally fixed manner, and further wherein the operating element (65), a clamping disk (67), and a first securing element (the inner portion of pressing flange member 67, at insertion hole 675) are arranged coaxially with respect to one another on the screw and secured to the screw by a retaining ring (68), for the purpose of more easily operating the screw by hand.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Weber such that the operating element, the clamping disk, and the first securing element are arranged coaxially with respect to one another on the screw and secured to the screw by a retaining ring, as taught by Kimura, for the purpose of more easily operating the screw by hand.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  In particular, the new grounds of rejection was necessitated by the amendments to claim 1, which combined limitations from previous claims 10 and 11 that were not previously required together in a single claim.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678